DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ROBERT LEE DAVIS, JR.,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D15-3277

                           [February 14, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 561991CF000337A.

   Ashley N. Minton of Minton Law, P.A., Fort Pierce, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

               ON REMAND FROM THE SUPREME COURT

PER CURIAM.

   Pursuant to the mandate from the Florida Supreme Court in Davis v.
State, 2018 WL 480516 (Fla. Jan. 19, 2018), quashing this court's opinion
and remanding for resentencing in accordance with Johnson v. State, 215
So. 3d 1237 (Fla. 2017), this case is remanded for resentencing.

WARNER, MAY and FORST, JJ., concur.